Citation Nr: 0733300	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-41 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from June 1966 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he is totally 
disabled and unable to work as a result of his service-
connected disabilities.  Records associated with the claims 
file show that the veteran was employed as a journeyman 
ironworker.  

The veteran's service-connected disabilities include the 
following: residuals of a gunshot wound, left thigh with 
fracture of left femur and shortening of left leg, currently 
evaluated as 30 percent disabling, effective July 24, 2002; 
chondromalacia with mild degenerative joint disease status-
post meniscectomy left patella, currently evaluated as 10 
percent disabling, effective March 12, 1974; scar, left 
thigh, symptomatic, currently evaluated as 10 percent 
disabling, effective March 12, 1974; post-traumatic stress 
disorder, currently evaluated as 10 percent disabling, 
effective December 3, 2004; mild degenerative joint disease 
of the lumbar spine associated with residuals of a gunshot 
wound, left thigh with fracture of left femur and shortening 
of left leg, currently evaluated as 10 percent disabling, 
effective September 29, 2006; degenerative joint disease of 
the left hip associated with residuals of a gunshot wound, 
left thigh with fracture of left femur and shortening of left 
leg, currently evaluated as a non-compensable disability, 
effective September 29, 2006; right hip strain associated 
with residuals of a gunshot wound, left thigh with fracture 
of left femur and shortening of left leg, currently evaluated 
as a non-compensable disability, effective September 29, 
2006; and right knee condition associated with residuals of a 
gunshot wound, left thigh with fracture of left femur and 
shortening of left leg, currently evaluated as a non-
compensable disability, effective September 29, 2006.  The RO 
assigned a combined disability evaluation of 50 percent, 
effective December 3, 2004, for these service-connected 
disabilities.

In addition to the abovementioned service-connected 
disabilities, the Board observes that the veteran was 
involved in two work-related accidents.  In April 1976, the 
veteran fractured his left femur as well as his left ankle, 
and he sustained chest ecchymosis after he was crushed by an 
I-beam while working on a construction site for the Jake 
Heaton Erecting Company.  Shortly thereafter, the Board notes 
that the veteran filed a disability insurance claim with the 
Traveler's Insurance Company.    

Likewise, the veteran tore the medial and lateral meniscus of 
the left knee in January 2001 while working for Johnson 
Controls World Services.  Private medical records associated 
with the claims file revealed that the veteran required a 
left knee arthroscopy with medial meniscal debridement, 
medial femoral chondroplasty, lateral meniscal debridement, 
and a lateral femoral chondroplasty in July 2001 as a result 
of this incident.  A letter dated March 2002 from the 
Peachtree Orthopedic Clinic indicates that the veteran filed 
a Worker's Compensation claim in connection with his work-
related injury.  The Worker's Compensation records are not 
contained in the claims file and should be obtained.

Evidence of record also shows that the veteran filed a claim 
for disability benefits under the Social Security Act.  An 
April 2002 Disability Report shows that the veteran did not 
receive vocational rehabilitation training (VRT) at that 
time, but that he expressed an interest in receiving such 
training.  Consequently, the veteran should indicate the 
extent, if any, to which he received VRT.  If it is 
determined that the veteran received VRT, these records 
should be obtained.  

The Board notes the claims folder contains a May 2003 cover 
letter from an administrative law judge (ALJ) with the Social 
Security Administration.  However, the ALJ decision itself is 
not of record and should be obtained.  

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
The Board observes that the veteran in this instance was 
afforded several VA examinations in connection with various 
claims.  However, the examination reports did not assess 
whether the veteran's service-connected disabilities 
precluded him from obtaining and maintaining substantially 
gainful employment.  Therefore, a new examination should be 
conducted.  

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2007).  

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities with at least one disability 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  

VA defined substantially gainful employment as "employment 
at which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the 
community where the veteran resides."  See M21-MR, Part IV, 
Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience when arriving at this conclusion, 
but factors such as age or impairment caused by non-service-
connected disabilities are not to be considered.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 
   
Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2007).

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Atlanta and the 
Lawrenceville community-based outpatient clinic.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court of Appeals for Veterans Claims (Court) 
held that VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  
Therefore, the RO should request all VA medical records 
pertaining to the veteran that are dated from June 14, 2005, 
to the present.

Finally, the Board notes that the veteran was granted service 
connection for mild degenerative joint disease of the lumbar 
spine, degenerative joint disease of the left hip, right hip 
strain, and a right knee condition in a rating decision dated 
June 2007.  If the veteran perfects an appeal with respect to 
any or all of the ratings assigned to those disabilities, the 
RO should ensure that those claims are ready for appellate 
review before the case is returned to the Board as those 
issues would be inextricably intertwined with the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked whether he received or is receiving 
vocational rehabilitation training.  If 
the veteran indicates that he received or 
is receiving vocational rehabilitation 
training, the RO should obtain such 
records provided that the veteran 
completes the required authorization 
forms.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from June 14, 2005, to the present.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

3.  The RO should obtain from the Social 
Security Administration, or the veteran, a 
copy of the May 2003 ALJ decision.   VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

4.  The RO should attempt to obtain any 
records pertinent to the veteran's claim 
for Worker's Compensation as a result of 
his January 2001 work-related injury.  
This should include the decision granting 
or denying benefits, as well as all of the 
medical records relied upon concerning 
this claim.  All efforts to obtain these 
records should be fully documented, and a 
response should be provided if no such 
records exist.
  
5.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to assess the 
severity of the veteran's service-
connected disabilities and express an 
opinion as to whether the service-
connected disabilities, either 
individually or in combination, preclude 
the veteran from obtaining and maintaining 
substantially gainful employment.  In 
addition, if the examiner finds that the 
veteran is unable to obtain and maintain 
substantially gainful employment as a 
result of his service-connected 
disabilities, the examiner is asked to 
express an opinion as to whether the 
veteran's total disability based on 
individual unemployability is permanent.

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



